275 S.C. 203 (1980)
268 S.E.2d 580
James B. GOWAN, Appellant,
v.
ST. FRANCIS COMMUNITY HOSPITAL, Respondent.
21274
Supreme Court of South Carolina.
July 24, 1980.
*204 W. Francis Marion, Donald A. Harper and Frances D. Ellison, Haynsworth, Perry, Bryant Marion & Johnstone, Greenville, for appellant.
William W. Kehl, of Wyche, Burgess, Freeman & Parham, Greenville, for respondent.
July 24, 1980.
Per Curiam:
Appellant James B. Gowan, a licensed medical practitioner certified by the American Board of Family Physicians, was denied certain specialized privileges by respondent St. Francis Community Hospital, a private corporation. This appeal is from the lower court's denial of injunctive relief sought by appellant. We affirm.
A private hospital is free to adopt reasonable regulations for the conduct of its affairs. Fahey v. Holy Family Hospital, 32 Ill. App. 3d 537, 336 N.E. (2d) 309 (1975); accord, Strauss v. Marlboro County General Hospital, 185 S.C. 425, 194 S.E. 65 (1937). Here we are not persuaded respondent's implementation of such regulations to the restriction of appellant's practice in its hospital requires us to depart from the longstanding principle that such action is not subject to judicial review. Strauss, supra; Kahn v. Suburban Community Hospital, 45 Ohio St. 2d 39, 340 N.E. (2d) 398 (1976); Edson v. Griffin Hospital, 21 Conn. Super. Ct. 55, 144 A.2d 341 (1958).
Accordingly, the judgment below is affirmed.
Affirmed.